Citation Nr: 9902517	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  95-05 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to increased evaluations for right hip arthritis 
and left hip arthritis, each currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from December 1944 to 
November 1945.  By rating action dated in November 1994 the 
Department of Veterans Affairs (VA) Regional Office, 
St. Louis, Missouri, denied entitlement to service connection 
for a hearing loss, tinnitus, arthritis of the knees, 
arthritis of the hands, and arthritis of the shoulders and 
confirmed and continued a 10 percent evaluation for rheumatic 
heart disease.  Service connection was granted for arthritis 
of the hips as secondary to the rheumatic fever with a 
10 percent evaluation assigned.  The veteran appealed from 
the denials of service connection and from the evaluations 
assigned for the service-connected disabilities.  In a 
January 1995 rating action, evaluations of 10 percent for 
each hip disability were assigned, resulting in a combined 30 
percent rating.  The case was initially before the Board of 
Veterans' Appeals (Board) in January 1997 when the issues of 
service connection for hearing loss, tinnitus, bilateral knee 
arthritis, bilateral hand arthritis, and bilateral shoulder 
arthritis and an increased rating for rheumatic heart disease 
were denied.  Those denials were not appealed and have become 
final.  Appellate consideration of the issues of increased 
ratings for the hip disabilities was deferred pending further 
action.  In July 1998 the regional office continued the 
separate 10 percent evaluations for the right and left hip 
disabilities.  The case is again before the Board for further 
appellate consideration.  

In the informal hearing presentation of October 1998 the 
veterans representative raised an informal claim for service 
connection for degenerative joint disease of the lumbar 
spine.  That claim is not intertwined with the issues on 
appeal and has not been considered by the RO.  It is referred 
to the RO for clarification and action as indicated.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The veteran has a full range of motion of both hips with 
complaints of pain on the extremes of motion.  There is no 
tenderness or swelling involving the hips.  

3.  The veteran's hip conditions are each productive of no 
more than slight functional impairment.  


CONCLUSION OF LAW

Evaluations in excess of 10 percent each for the veteran's 
right and left hip disabilities are not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4, 
Codes 5003-5255 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed.  


I.  Background

The veteran's service medical records reflect that he was 
admitted to the sick list in April 1945 for an acute 
migratory polyarthritis.  The diagnosis was rheumatic fever.  
His temperature and sedimentation rates were elevated and 
tachycardia was present.  An electrocardiogram showed a 
pronounced sinus arrhythmia.  He eventually became 
asymptomatic but was considered unfit for further duty.  

In a November 1945 rating action service connection was 
established for rheumatic fever.  When the veteran was 
examined by the VA in January 1947 his condition was 
diagnosed as rheumatic heart disease and service connection 
was granted for that condition.  The condition was rated 
10 percent disabling for a period of time and then reduced to 
noncompensable.  Following an appeal by the veteran in 
October 1988, the Board of Veterans' Appeals increased the 
evaluation to 10 percent.  

In April 1994 the veteran submitted a claim for an increased 
rating for his service-connected cardiac condition.  He also 
claimed service connection for arthritis.  

The veteran was afforded a VA orthopedic examination in 
September 1994.  He reported pain in numerous joints.  He 
stated that the pain in his hips was severe at night when he 
lay on his side.  On examination he could flex his hips to 
90 degrees.  He could adduct the hips to 40 degrees and 
abduct to 25 degrees.  There was some ongoing pain through 
the full range of motion of the hip joints.  X-ray studies 
showed mild degenerative arthritic changes of both hips.  The 
diagnoses included degenerative arthritis of the hips, 
symptomatic. 

As noted previously, in a November 1994 rating action, 
service connection was granted for arthritis of both hips as 
secondary to the rheumatic fever the veteran had while on 
active duty.  A 10 percent evaluation was assigned for the 
bilateral hip disability.  In a January 1995 rating action, 
the hip conditions were rated separately and a 10 percent 
evaluation was assigned for each hip disability.  

VA outpatient treatment records reflect that the veteran was 
observed and treated for various conditions from 1994 to 1997 
including eye problems and respiratory disorders.  In 
March 1997, it was indicated he had noticed arthritic 
symptoms and his hips had become worse while off Ibuprofen.  
His pain was noted to be worse in the late evening.  It was 
indicated that he should continue the Ibuprofen for his 
arthralgia and arthritis.  

The veteran was afforded a VA orthopedic examination in 
February 1998.  It was indicate that he was taking a 
combination of Motrin 600-milligram tablets twice a day and 
two aspirin tablets per day to control his joint pains.  He 
did not use any type of brace or support and did not require 
the use of a crutch or cane.  

The veteran complained of pain in the low back and sacral 
area that was fairly constant.  That was aggravated by 
bending, twisting and attempting to walk more than about 
one-half mile.  He had only minimal discomfort while sitting.  

On physical examination various findings were made regarding 
the lumbar spine.  Neurological examination showed that the 
heel and toe gaits were intact.  Straight leg raising test 
was negative.  The deep tendon reflexes were two plus 
overall.  Peripheral sensation and pulses were normal.  
Examination of the hips bilaterally showed no tenderness or 
swelling.  There was a full range of motion of both hips with 
complaints of pain on extremes of motion in all directions.  
It was indicated that X-rays of the hips made in May 1997 had 
been interpreted as being normal.  The examiner indicated 
that range of motion was not additionally limited by pain, 
fatigue, weakness or lack of endurance, following repetitive 
use or during flare-ups.  He also indicated there was no 
evidence of spasm, weakness or tenderness.  The diagnoses 
included bilateral hip pain of unknown etiology.  

II.  Analysis

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic 
Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  38 C.F.R. § Part 4, 
Code 5003.  

Limitation of extension of either thigh to 5 degrees warrants 
a 10 percent evaluation.  Limitation of flexion of either 
thigh to 45 degrees warrants a 10 percent evaluation.  
Limitation of rotation of either thigh warrants a 10 percent 
evaluation when toe out of the affected leg cannot be 
performed to more than 15 degrees.  Limitation of adduction 
of either thigh warrants a 10 percent evaluation when the 
legs cannot be crossed due to the limitation.  38 C.F.R. 
§ Part 4, Codes 5251, 5252, 5253.   

Malunion of either femur warrants a 10 percent evaluation 
when the disability results in slight knee or hip disability.  
A 20 percent evaluation requires that the malunion produce 
moderate knee or hip disability.  38 C.F.R. § Part 4, Code 
5255. 

Where there is a question as to which of two evaluations 
shall be applied the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In this case, when the veteran was examined by the VA in 
February 1998, there was no tenderness or swelling involving 
the hips.  There was a full range of motion of the hips, 
although the veteran complained of pain at the extremes of 
motion in all directions.  The painful motion of the 
veteran's hips would be rated as no more than 10 percent 
under the rating schedule provisions regarding limitation of 
motion of the hips.  Thus, an increased evaluation would not 
be warranted under those provisions or under the provisions 
of Diagnostic Code 5003.  The findings on the VA examination 
do not reflect that the veteran's hip conditions are 
productive of more than slight disability and as such, would 
not warrant entitlement to an evaluation in excess of 
10 percent each under Diagnostic Code 5255.  The criteria for 
an evaluation greater than 10 percent each for the veteran's 
right and left hip disabilities have not been approximated.  
38 C.F.R. § 4.7.  

The Board notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995) the U.S. Court of Veterans Appeals 
held that consideration must be given to functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 when evaluating orthopedic 
disabilities.  As noted previously, when the veteran was 
examined by the VA in February 1998, he complained of pain on 
the extremes of motion of the hips which is considered to be 
a slight functional impairment.  However, the VA examination 
did not reflect any indication of functional loss due to 
weakness, fatigability or incoordination.  Thus, as noted 
previously, the Board is unable to conclude that favorable 
action in connection with the veteran's appeal for an 
increased rating for his bilateral hip disability is 
warranted.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107. 


ORDER

Entitlement to increased evaluations for right hip arthritis 
and left hip arthritis, each currently rated 10 percent 
disabling is not established.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
